

117 HR 3902 IH: 21st Century Aerospace Infrastructure Act of 2021
U.S. House of Representatives
2021-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3902IN THE HOUSE OF REPRESENTATIVESJune 15, 2021Mr. Graves of Louisiana introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to establish a pilot program for intermodal transportation infrastructure grants, and for other purposes.1.Short titleThis Act may be cited as the 21st Century Aerospace Infrastructure Act of 2021.2.Intermodal transportation infrastructure improvement pilot program(a)In generalSection 47115 of title 49, United States Code, is amended by adding at the end the following:(l)Intermodal transportation infrastructure improvement pilot program(1)In generalThe Secretary shall establish a pilot program to issue grants to operators of launch and reentry sites for projects to construct, repair, maintain, or improve transportation infrastructure and facilities at such sites. The Secretary may enter into agreements to provide grants under this subsection.(2)Pilot program qualificationsThe Secretary may only issue a grant under this subsection to an operator if the operator—(A)has submitted an application to the Secretary in such form, at such time, and containing such information as prescribed by the Secretary;(B)demonstrates to the Secretary's satisfaction that the project for which the application has been submitted is for an eligible purpose under paragraph (3); and(C)agrees to maintain such records relating to the grant as the Secretary may require and to make such records available to the Secretary or the Comptroller General of the United States upon request.(3)Permitted use of pilot program grantsAn operator may use a grant provided under this subsection for a project to construct, repair, maintain, or improve infrastructure and facilities that—(A)are located at, or adjacent to, a launch or reentry site; and(B)directly enable or support transportation safety or covered transportation activities.(4)Pilot program grants(A)Grant formulaAt the beginning of each fiscal year after fiscal year 2021, the Secretary shall issue a grant to an operator that qualifies for the pilot program under paragraph (2) an amount equal to the sum of—(i)$250,000 for each licensed launch or reentry operation conducted from the applicable launch or reentry site or at any adjacent Federal launch range in the previous fiscal year; and(ii)$100,000 for each permitted launch or reentry operation conducted from the applicable launch or reentry site or at any adjacent Federal launch range in the previous fiscal year.(B)Maximum grantExcept as provided in paragraph (5)(E), a grant issued to an operator under this subsection shall not exceed $2,500,000 for a fiscal year.(C)Adjacency(i)In generalIn issuing a grant to an operator under subparagraph (A), the Secretary shall determine whether a launch or reentry site is adjacent to a Federal launch range.(ii)LimitationOnly 1 operator may receive an amount under subparagraph (A) for each licensed or permitted launch or reentry operation described in such subparagraph.(iii)Multiple launch or reentry sites operated by 1 operatorIf an operator holds a license to operate more than 1 launch site or more than 1 reentry site that are adjacent to a Federal launch range, the Secretary shall consider such launch or reentry sites as 1 launch or reentry site for purposes of subparagraph (A). (5)Supplemental grants in support of State, local, or private matching(A)In generalThe Secretary may issue a supplemental grant to an operator, subject to the requirements of this paragraph.(B)Dollar-for-dollar matchingIf a qualified entity provides an operator an amount equal to or greater than the amount of a grant provided in a fiscal year under paragraph (4) (for the explicit purpose of matching such grant), the Secretary may issue a supplemental grant to the operator that is equal to 25 percent of such grant in the following fiscal year.(C)Additional non-Federal matchingIf a qualified entity provides an operator an amount equal to or greater than two times the amount of a grant provided in a fiscal year to the operator under paragraph (4) (for the explicit purpose of matching such grant), the Secretary may issue a supplemental grant to the operator that is equal to 50 percent of such grant in the following fiscal year.(D)Supplemental grant limitations(i)Match timingThe Secretary may issue a supplemental grant under subparagraph (B) or (C) only if an amount provided by a qualified entity is provided to the operator in the same fiscal year as the grant issued under paragraph (4). (ii)Non-duplication of matching grantsIf the Secretary issues a supplemental grant to the operator of a launch site under subparagraph (C), the Secretary may not issue a supplemental grant under subparagraph (B) to the same operator in the same fiscal year.(E)Non-application of grant ceilingThe limitation on a grant amount under paragraph (4)(B) shall not apply to supplemental grants issued under this paragraph.(6)Program administration(A)Award timingAmounts designated to carry out this section that are not obligated for grants under paragraphs (4) or (5) by July 1 of the fiscal year in which the amounts were made available shall be made available for projects in accordance with subsection (j).(B)Grant assurance applicabilityExcept as provided in subparagraph (C), a grant issued under this subsection shall not be subject to the conditions of sections 47106 or 47107, including any regulations prescribed thereunder, or any other conditions associated with grants made under this subchapter pursuant to the Secretary’s authority under chapter 471 or 475 (excluding section 47112 and 47113).(C)Combination with other Federal fundsIf an operator combines amounts received under this subsection with Federal funds from any other source (including funds received under chapter 471 and 475), the applicable statutory or regulatory requirements associated with such funds shall apply to the total project being funded and to the funds provided under this subsection. (7)Funding(A)Pilot program grant fundsThe grants issued under this subsection shall be issued from funds made available under subsection (j)(4).(B)Maximum annual limit on pilot program(i)In generalThe total amount of all grants issued under this subsection shall not exceed $20,000,000 in any fiscal year.(ii)Grant reductionIn complying with clause (i), the Secretary—(I)may proportionally reduce the amount of, or decline to issue, a supplemental grant under paragraph (5); and(II)if the reduction under subclause (I) is insufficient, shall proportionally reduce grants issued under paragraph (4).(8)DefinitionsIn this subsection, the following definitions apply: (A)Covered transportation activityThe term covered transportation activity means the movement of people or property to, from, or within a launch site and the necessary or incidental activities associated with such movement, including through use of—(i)a vehicle;(ii)a vessel;(iii)a railroad (as defined in section 20102);(iv)an aircraft (as defined in section 40102);(v)a pipeline facility (as defined in section 60101); or(vi)a launch vehicle or reentry vehicle.(B)Launch; launch site; launch vehicle; reentry site; reentry vehicleThe terms launch, launch site, launch vehicle, reentry site, and reentry vehicle have the meanings given those terms in section 50902 of title 51.(C)OperatorThe term operator means a person licensed by the Secretary to operate a launch or reentry site.(D)Qualified entityThe term qualified entity means a State, local, or tribal government or private sector entity, or any combination thereof.(9)Pilot program sunsetThis subsection shall cease to be effective on October 1, 2023..(b)Conforming amendmentSection 47115(j)(4) of title 49, United States Code, is amended by inserting and subsection (l) after this subsection. 